DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on September 27, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner if Invention I and Invention II were considered together as both are related to determining missing RLC PDUs and transmitting a status report associated with the missing PDUs.  This is not found persuasive because Invention I includes the feature of transmitting a first RLC status report including an indication of a first subset of the missing RLC PDUs less than all the missing RLC PDUs, the indication of the first subset of missing PDUs being based on a size of the first UL grant, and the feature of modifying a RLC status prohibit timer based on the transmitted first RLC status report indicating less than all the missing RLC PDUs, whereas Invention II includes the feature of transmitting a RLC status report indicating that a data range in the sequence of RLC PDUs includes missing data based on the one or more missing data segments, wherein the data range includes at least one received data segment, and wherein the indication of the data range is based on a size of the UL grant. The two inventions are each directed to different type of status report (i.e., an indication of a first subset of the missing RLC PDUs less than all the missing RLC PDUs, and indicating that a data range in the sequence of RLC PDUs includes missing data). In addition, the first invention is further directed to modifying a RLC status prohibit timer while the second invention has nothing to do with modifying a RLC status prohibit timer. Therefore, there would be a serious burden on the Examiner if restriction is not required. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 22, lines 3-4, it is not clear what is meant by “selecting a first RLC status timer value between the first RLC status timer value and a second RLC status timer value…” – are the two recited “first RLC status timer value” the same value? Isn’t it normally that ‘x is between y and z’? What is the significance of “selecting” a value between a first value and second value when the first value is selected? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10 and 20-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terry et al., US 2010/0105334 (Terry).
Terry discloses a method and apparatus for processing, receiving and transmitting partial status reports. 
Regarding claims 1 and 20, Terry teaches a wireless communication device and a method of wireless communication performed by a wireless communication device, comprising: receiving one or more radio link control (RLC) packet data units (PDUs) of a sequence of RLC PDUs (“When operating in AM, a transmitting entity may receive an acknowledgment if a data packet, such as a PDU or an SDU, is successfully transmitted to a receiving entity.”, [0007]); determining missing RLC PDUs in the sequence of RLC PDUs based on the received one or more RLC PDUs (“A status PDU includes a PDU payload and an RLC control PDU header. The fields in a status PDU include ACK_SN, E1, E2, NACK_SN and possibly a set of SOstart and SOend for each NACK_SN. ACK_SN indicates the sequence number (SN) of the next not received RLC data PDU which is not reported as missing in the status PDU. NACK_SN indicates the SN of the acknowledge mode data (AMD) PDU that has been detected as lost at the receiving RLC entity.”, [0010]); receiving a first uplink (UL) grant (“the receiving RLC entity may only transmit messages in a time and frequency allocation that the RLC entity is given permission to use, that is, in the uplink (UL) grant.”, [0037]); transmitting a first RLC status report including an indication of a first subset of the missing RLC PDUs less than all the missing RLC PDUs, the indication of the first subset of missing PDUs being based on a size of the first UL grant (“Once the RLC entity determines a status report triggering condition, it may discover that the complete status report does not fit into the UL grant. If that is the case, a partial status report may be transmitted. The partial status report is a subset of the complete status report that fits into the UL grant.”, [0037]); and modifying a RLC status prohibit timer based on the transmitted first RLC status report indicating less than all the missing RLC PDUs (“the receiving RLC entity may keep track of the type of status report being transmitted in order to determine when to start the status prohibit timer. The status prohibit timer should only be started when complete status report information is transmitted by an RLC entity. The status prohibit timer should not be started when a partial status report is transmitted so that complete status information is not unnecessarily delayed.”, [0038]; “In another alternative embodiment, separate status prohibit timers may be used. A first timer may be used in association with complete status reports. A second timer may be used in association with partial status reports. These prohibit timers may be set to different time periods. For example, the prohibit timer set for a partial status report may be shorter than the timer set for a complete status report”, [0042]). 
Regarding claims 2 and 21, Terry teaches wherein the modifying the RLC status prohibit timer comprises: refraining from starting the RLC status prohibit timer based on the transmitted first RLC status report indicating less than all the missing RLC PDUs (“The status prohibit timer should only be started when complete status report information is transmitted by an RLC entity. The status prohibit timer should not be started when a partial status report is transmitted so that complete status information is not unnecessarily delayed.”, [0038]).
Regarding claims 3 and 22, Terry teaches wherein the modifying the RLC status prohibit timer comprises: selecting a first RLC status timer value between the first RLC status timer value and a second RLC status timer value based on the transmitted first RLC status report indicating less than all the missing RLC PDUs, wherein the first RLC status timer value is less than the second RLC status timer value (“A first timer may be used in association with complete status reports. A second timer may be used in association with partial status reports. These prohibit timers may be set to different time periods. For example, the prohibit timer set for a partial status report may be shorter than the timer set for a complete status report”, [0042]).
Regarding claims 4 and 23, it is inherent in Terry that the sequence of RLC PDUs is associated with a RLC receive window ([0003]-[0014]). 
Regarding claims 5 and 24, Terry further teaches generating the first RLC status report, wherein a size of the first RLC status report is based on the size of the UL grant (“Once the RLC entity determines a status report triggering condition, it may discover that the complete status report does not fit into the UL grant. If that is the case, a partial status report may be transmitted. The partial status report is a subset of the complete status report that fits into the UL grant.”, [0037]).
Regarding claims 10 and 25, Terry teaches transmitting, while in a RLC status report triggered state, the first RLC status report; and the method further comprises: determining to remain in the RLC status report triggered state based on the first RLC status report indicating less than all the missing RLC PDUs in the sequence of RLC PDUs (“generation of a partial status report may be considered a triggering criterion for a continuation status report. By way of example, a receiving RLC entity may receive a poll and a status report function may be triggered. The receiving RLC entity may be required to provide the status of PDUs received up to the received SN of the poll request. When only a partial status report can be transmitted, the receiving RLC entity may use a continuation status report to complete the required status report up to the polled SN or the latest received SN at the next transmission opportunity.”, [0045]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Terry. 
Regarding claims 6 and 7, Terry fails to specifically teach receiving a second UL grant after the first UL grant; and transmitting a second RLC status report including an indication of a second subset of the missing RLC PDUs including the first subset of the missing RLC PDUs based on the second UL grant. However, Terry teaches RLC status reporting in an inherently ongoing communication setting. Thus, it is expected to transmit a second status report, a third status report, etc. based on each UL grant. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Terry to have a plurality of status reports as the communication is ongoing. 
Regarding claims 8 and 9, Terry fails to specifically teach a buffer status report (BSR). However, BSR is well-known in the art, and using it in combination with RLC status report is also well known in the art. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Terry to include BSR in the technique of RLC status report in order to fully utilize additional well known feature. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bathwal et al. PG Pub., the Shrivastava et al. PG Pub., Yang et al. PG Pub., the Cheng et al. PG Pub., the Meylan et al. PG Pub., the Cui PG Pub., the Vayanos PG Pub., the Malkamaki et al. PG Pub., and the Dwarakanath et al. PG Pub., are cited for further references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472